DETAILED ACTION
Claims 13 - 26 of U.S. Application No. 16638639 filed on 02/12/2020 are presented for examination. Claims 1 – 12 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2020, 03/20/2020, 07/21/2020, 08/16/2020, and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Lines 13- 16 of claim 23 recites, “…arranging, when the segment conductor, among the plurality of segment conductors. the crossover portion of which is disposed on one side in the axial direction with respect to the armature core, is defined as a first segment conductor and the segment conductor, the crossover portion of which is disposed on the other side in the axial direction with respect to the armature core, is defined as a second segment conductor,…”. The limitations are garbled as a result of what is seem a direct translation from a foreign language. The limitations needs to be rearranged/rewritten to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 – 16, 18 – 21, 23 - 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlard (US 20170040859; Hereinafter, “Langlard”).
Regarding claim 13: Langlard discloses a rotary electric machine armature (stator 1, and abstract, line 1) comprising: 
a cylindrical armature core (2; fig. 1-2) in which a plurality of slots (15) that extend in an axial direction (fig. 3, and 7) are disposed in a circumferential direction (fig. 3); and 
a coil (3) wound around (fig. 1) the armature core (2), wherein: 
the coil (3) is formed by joining (as seen in fig. 7) a plurality of segment conductors (19, and 25) to each other; 
the segment conductors (19, and 25) have respective conductor side portions (20, and 21 of the segment 19 and 26, and 26 of the segment 25) that extend along the axial direction (fig. 3); 

    PNG
    media_image1.png
    466
    494
    media_image1.png
    Greyscale

the conductor side portions (20, 21, and 26, 25) are provided with respective joint portions (the joining of bared faces 23, 30, and 29, 30 as seen in fig. 4, and fig. 7); 
the joint portions have respective facing surfaces the bared surfaces (23, 24, 29, 30); 
the joint portions (between the bared surfaces) of a pair of the segment conductors (segments 19, 25) are joined to each other with the facing surfaces (of the bared surfaces) of the joint portions facing each other (see fig. 4, and 7); and 
a facing surface of the facing surfaces (any of 23, 24, 29, and 30) is formed so as to have a portion that faces a radial direction (fig. 7, and 22) and so as not to have portions that overlap each other (the overlapping portion between the bared surfaces 23, 24 and 29, 30 are hidden when seen in the radial direction as seen in fig. 7) as 
Regarding claim 14/13: Langlard discloses the limitations in claim 13 and further discloses that the segment conductors (19, and 25) further have respective crossover portions (22, and 28) disposed on an outer side (see fig. 1) of the armature core (2) in the axial direction (up and down in fig. 1); the conductor side portions (20, 21, and 26, 25) are disposed in the slots (fig. 3, 7, and 22); and the joint portions (between the bared faces 23, 30, and 29, 30) of a pair of the segment conductors (19, and 25) are joined to each other in the slots (slot 15; fig. 7).
Regarding claim 15/13: Langlard discloses the limitations in claim 13 and further discloses that the slots (15) have respective radial openings (18; fig. 22) that open in the radial direction (fig. 22); and a width (w1; annotated fig. 22 below) of the radial openings (18) in the circumferential direction is smaller than a width (w2; annotated fig. 22 below), in the circumferential direction, of a region of the slot (15) in which the conductor side portions are disposed.

    PNG
    media_image2.png
    439
    474
    media_image2.png
    Greyscale

Regarding claim 16/13: Langlard discloses the limitations in claim 13 and further discloses that the facing surfaces (23, 24, and 29, 30) each include a first inclined surface that extends along a direction inclined with respect to the axial direction (fig. 19), and a second inclined surface (the surface of the barbed shape 39) that extends in a direction that intersects the direction in which the first inclined surface extends (fig. 19); and the second inclined surface (of shape 39) is formed so as to overlap the first inclined surface as viewed in the axial direction (fig. 19).
Regarding claim 18: Langlard discloses a rotary electric machine armature (stator 1, and abstract, line 1) comprising: 
a cylindrical armature core (2; fig. 1-2) in which a plurality of slots (15) that extend in an axial direction (fig. 3, and 9) are disposed in a circumferential direction (fig. 3); and 
a coil (3) wound around (fig. 1) the armature core (2), wherein: 
the coil (3) is formed by joining (as seen in fig. 9) a plurality of segment conductors (19, and 25) to each other; 
the segment conductors (19, and 25) have respective conductor side portions (20, and 21 of the segment 19 and 26, and 26 of the segment 25) that extend along the axial direction (fig. 3); 

    PNG
    media_image1.png
    466
    494
    media_image1.png
    Greyscale

the conductor side portions (20, 21, and 26, 25) are provided with respective joint portions (the joining of bared faces 23, 30, and 29, 30 as seen in fig. 4, and fig. 9); 
the joint portions have respective facing surfaces the bared surfaces (23, 24, 29, 30); 
the joint portions (between the bared surfaces) of a pair of the segment conductors (segments 19, 25) are joined to each other with the facing surfaces (of the bared surfaces) of the joint portions facing each other (see fig. 4, and 9);
one of the facing surfaces (23 that face 30, or 24 that face 29) which face each other is formed of only a surface that faces one side in a radial direction (see fig. 9, the bared surfaces faces each other in the radial direction); and the other of the facing surfaces which face each other (30 that face 23, or 29 that face 24) is formed of only a surface that faces the other side in the radial direction (fig. 9).
Regarding claim 19/18: Langlard discloses the limitations in claim 18 and further discloses that the segment conductors (19, and 25) further have respective crossover portions (22, and 28) disposed on an outer side (see fig. 1) of the armature core (2) in the axial direction (up and down in fig. 1); the conductor side portions (20, 21, and 26, 25) are disposed in the slots (fig. 3, 7, and 22); and the joint portions (between the bared faces 23, 30, and 29, 30) of a pair of the segment conductors (19, and 25) are joined to each other in the slots (slot 15; fig. 7).
Regarding claim 20/18: Langlard discloses the limitations in claim 18 and further discloses that the slots (15) have respective radial openings (18; fig. 22) that open in the radial direction (fig. 22); and a width (w1; annotated fig. 22 below) of the radial openings (18) in the circumferential direction is smaller than a width (w2; annotated fig. 22 below), in the circumferential direction, of a region of the slot (15) in which the conductor side portions are disposed.

    PNG
    media_image2.png
    439
    474
    media_image2.png
    Greyscale

Regarding claim 21/18: Langlard discloses the limitations in claim 18 and further discloses that the facing surfaces (23, 24, and 29, 30) each include a first inclined surface that extends along a direction inclined with respect to the axial direction (fig. 19), and a second inclined surface (the surface of the barbed shape 39) that extends in a direction that intersects the direction in which the first inclined surface extends (fig. 19); and the second inclined surface (of shape 39) is formed so as to overlap the first inclined surface as viewed in the axial direction (fig. 19).
Regarding claim 23: Langlard discloses method of manufacturing a rotary electric machine armature (para [0031]) that includes a cylindrical armature core (2) in which a plurality of slots (15) that extend in an axial direction (fig. 3) are disposed in a circumferential direction (fig. 3) and a coil (3) wound around the armature core (2), the slots (15) having respective radial openings (18) that open in a radial direction (fig. 22), and the coil (3) being formed by joining a plurality of segment conductors (19, and 25) to each other, the method comprising: 
preparing a plurality of the segment conductors (19, and 25) and preparing the armature core (2), the segment conductors (19, and 25) having respective conductor side portions (20, and 21 of the segment 19 and 26, and 26 of the segment 25) extending along the axial direction (fig. 3) and disposed in the slots (15) and respective crossover portions (22, and 28) disposed on an outer side (outer axial sides as seen at least in fig. 1) of the armature core (2) in the axial direction, the conductor side portions being provided with respective joint portions (the joining of bared faces 23, 30, and 29, 30 as seen in fig. 4, and fig. 7-9, 19), and the joint portions having respective facing 
arranging (see fig. 2-3), when the segment conductor (19, and 25), among the plurality of segment conductors (29, 25), the crossover portion (22, 28) of which is disposed on one side (the top or bottom side in fig. 1) in the axial direction with respect to the armature core (2), is defined as a first segment conductor (19) and the segment conductor (19 or 25), the crossover portion (28) of which is disposed on the other side in the axial direction with respect to the armature core (2), is defined as a second segment conductor (25), the conductor side portions (20, 21) of the first segment conductor (19) and the conductor side portions (26, and 27) of the second segment conductor (25) in the slots (15) such that the facing surface (23, 24, 29, 30) of one of the joint portions (23, 24) of the first segment conductor (19) and the facing surface of one of the joint portions (29, 30) of the second segment conductor (25) face each other in the radial direction (fig. 7- 9, 19), 
pressing a portion (exerting pressure as explained in para [0075]), at which the joint portions (23, 24) of the first segment conductor (19) and the joint portions (29, 30) of the second segment conductor (25) overlap each other as viewed in the radial direction (fig. 7 - 9, 19), from a radial opening of the radial openings; and 
joining the joint portions (23, 24) of the first segment conductor (19) and the joint portions (24, 29) of the second segment conductor (25) to each other while maintaining a pressing state (for example, by pressure shims 38a, 38b seen in fig. 9, and 19).
Regarding claim 24/23: Langlard discloses the limitations in claim 23 and further discloses that a width (w1 in the annotated fig. 22 below) of a radial opening of the 

    PNG
    media_image2.png
    439
    474
    media_image2.png
    Greyscale

Regarding claim 26/23: Langlard discloses the limitations in claim 23 and further discloses that the plurality of segment conductors (19, and 25) are disposed in all the slots (15) of the armature core (2) in the arranging step (see fig. 2); and all the joint portions (of the joint faces 23, 24, 29, and 30) of the plurality of segment conductors (19, and 25) in all the slots (15) are pressed in the pressing step (by at least the shims 38a, and 38b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Langlard in view of Hattori (US 20160172919; Hereinafter, “Hattori”).
Regarding claim 17/13: Langlard discloses the limitations in claim 13 and but does not disclose that a pair of the conductor side portions have different lengths in the axial direction.
Hattori discloses a pair of the conductor side portions (the side portions of segment conductor 28 as seen in fig. 14) have different lengths (see h1, and h2 in the annotated fig. 14 below) in the axial direction.

    PNG
    media_image3.png
    618
    643
    media_image3.png
    Greyscale


Regarding claim 22/18: Langlard discloses the limitations in claim 18 and but does not disclose that a pair of the conductor side portions have different lengths in the axial direction.
Hattori discloses a pair of the conductor side portions (the side portions of segment conductor 28 as seen in fig. 14) have different lengths (see h1, and h2 in the annotated fig. 14 below) in the axial direction.

    PNG
    media_image3.png
    618
    643
    media_image3.png
    Greyscale


Regarding claim 25/23: Langlard discloses the limitations in claim 23 and but does not disclose that a conductive joint material is disposed on at least one of the facing surfaces of the first segment conductor and the facing surfaces of the second segment conductor, which face each other, before the arranging step.
Hattori discloses a conductive joint material (48; para [0048]) is disposed on at least one of the facing surfaces (of joint 55) of the first segment conductor (28) and the facing surfaces of the second segment conductor (29), which face each other (forming joint 55), before the arranging step (para [0048], lines 1 – 5).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the joint portions of the stator of Langlard with a conductive joint material disposed on at least one of the facing surfaces of the first segment conductor and the facing surfaces of the second segment conductor, which face each other, before the arranging step as disclosed by Hattori to increase the joint strength and to decrease the stator’s electrical and thermal losses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832